Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Johnson (Reg. # 58,539) on 10/27/2021.
The application has been amended as follows:
Claims 1, 3-11, 14-15, and 18 have been amended as follows:
 
Claim 1.	(Currently Amended) A method, comprising:
generating an historic signature of each of one or more links, including:
extracting over time channel state information (CSI) of each of the one or more links from wireless user data packets sent to a receiver node over each of the one or more links;
clustering the extracted CSI into groups for each of the one or more links based on one or more source addresses included in the wireless user data packets, each of the one or more source addresses identifying a corresponding one of one or more sender nodes; and
deriving the historic signature of each of the one or more links from the clustered extracted CSI groupings of each of the one or more links;
receiving a pre-payload portion of a wireless user data packet at [[a]]the receiver node; 
identifying a link associated with a sender node of the wireless user data packet based on the pre-payload portion before decoding a MAC header of the wireless user data packet, including: 
determining a current signature of the identified link; and
correlating the current signature against the historic signature of each of the one or more links;
selecting and loading one or more baseband receive parameters associated with the identified link at the receiver node; and
receiving a payload of the wireless user data packet at the receiver node using the one or more baseband receive parameters.

Claim 3.	(Currently Amended) The method of claim 1, wherein identifying the link based on the pre-payload portion further comprises extracting CSI from the pre-payload portion.

Claim 4.	(Currently Amended) The method of claim 1, further comprising: 
the historic signature of the identified link; and
triggering a security event in response to determining that the current signature of the identified link has changed and does not correlate to the historic signature of the identified link.

Claim 5-6.	(Canceled)

Claim 7.	(Currently Amended) The method of claim [[6]]1, wherein correlating the current signature against the historic signature of each of the one or more links includes: 
calculating a distance metric between the current signature and the historic signature of each of the one or more links; and 
selecting a link of the one or more links with a historic signature that is closest to the current signature as the identified link.

Claim 8.	(Currently Amended) The method of claim [[6]]1, further comprising loading the one or more historic signatures of the one or more links onto the receiver node, the historic signatures generated by a different device than the receiver node.

Claim 9-10.	(Canceled)

Claim 11.	(Currently Amended) The method of claim [[6]]1, further comprising, after receiving the payload of the wireless user data packet at the receiver node: 

triggering a security event in response to determining that the current signature of the identified link has changed and does not correlate to the historic signature of the identified link.

Claim 14.	(Canceled) 

Claim 15.	(Currently Amended) A method, comprising:
generating an historic signature of each of one or more links, including:
extracting over time channel state information (CSI) of each of the one or more links from wireless user data packets sent to a receiver node over each of the one or more links;
clustering the extracted CSI into groups for each of the one or more links based on one or more source addresses included in the wireless user data packets, each of the one or more source addresses identifying a corresponding one of one or more sender nodes; and
deriving the historic signature of each of the one or more links from the clustered extracted CSI groupings of each of the one or more links;
receiving a pre-payload portion of a wireless user data packet at [[a]]the receiver node; 
identifying a link associated with a sender node of the wireless user data packet based on the pre-payload portion before decoding a MAC header of the wireless user data packet, including:
determining a current signature of the identified link; and
correlating the current signature against the historic signature of each of the one or more links;
selecting and loading one or more baseband receive parameters associated with the identified link at the receiver node;
selecting one or more radio frequency (RF) receive parameters of the receiver node based on information included in or determined from the pre-payload portion of the wireless user data packet; and
receiving a payload of the wireless user data packet at the receiver node using the one or more baseband receive parameters and the one or more RF receive parameters.

Claim 18.	(Currently Amended) The method of claim 15, wherein identifying the link based on the pre-payload portion further comprises  CSI , the current signature determined from the current CSI
 
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 10/05/2021, with respect to claims 1-20 have been fully considered and are requested NOT TO ENTER by Applicant. 
Applicant’s arguments, see page 15, filed 10/05/2021, with respect to Allowable Subject Matter of claim 10 indicated to allow if rewritten in independent form to include all of the elements of the base claim and any intervening claims. Applicant is accepting the proposed of 
 
Allowable Subject Matter
Amended claims 1, 3-4, 7-8, 11, 15, 18, and claims 2, 12, 16-17, 19-20 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.